Title: To George Washington from William Phillips, 8 December 1780
From: Phillips, William
To: Washington, George


                        
                            Sir
                            New York Decemr 8th 1780
                        
                        I take leave to address Your Excellency on the subject of Lieutenant Governor Hamilton and I will request to
                            trouble you, Sir, with a short detail of the different propositions that have been heretofore made concerning that
                            Gentleman.
                        You are apprised that Colonel Mathews obtained permission from His Excellency General Sir Henry Clinton in
                            the Summer of last year to go to Virginia with an express view to negotiate an Exchange for Lieutenant Governor
                            Hamilton—In this however Colonel Mathews, who it was imagined was in every respect a desirable person to send upon this
                            business as belonging to Virginia, unhappily failed.
                        At the meeting of the Commissioners at Amboy I endeavoured to bring forward Lieutenant Governor Hamilton’s
                            Exchange, but not being able to determine precisely the rank he should be estimated at in the King’s Army, the matter of
                            his final Exchange was then waved, and I proposed to Your Excellency by Major General St Clair that Lieutenant Governor
                            Hamilton and the Officers made prisoners with him should be opposed to Colonel Mathews upon a Parole Exchange which
                            however was declined. Lieutenant Colonel Toules Oliver Towles belonging to Virginia having strongly
                            solicited a permission to go out in order to effect his Exchange either finally or on parole against the Lieutenant
                            Governor procured Sir Henry Clinton’s consent for that purpose but it appears that, on the arrival of Colonel Toules, a
                            Lieutenant Colonel Porterfield belonging also to Virginia who had been made a prisoner in the Carolinas and who, in
                            consequence of letters furnished by Governor Hamilton had been particularly attended to, was considered as opposed to the
                            Governor, and upon this principle The Governor of Virginia granted him and his Officers the liberty of going to New York
                            upon their Paroles.
                        Previous to this transaction Lieutt Colonel De Buisson who had been admitted to his parole expressly with a
                            view to the enlargement of Governor Hamilton sent in a letter, expressive of his wishes to be permitted to go for Europe.
                            The last proposition respecting Governor Hamilton’s Exchange was founded upon Lieutt Colonel Du Buisson’s application
                            which having been refused, I now think it necessary to declare to Your Excellency that, having written to England to know
                            the Rank in which Lieutenant Governor Hamilton should be placed I find it to be that of Lieutenant Colonel in the King’s
                            Armys. I should hope, from a consideration of the peculiar circumstances attending Governor Hamilton’s situation and the
                            many persons who have been interrested in it, and who have obtained repeated favours upon that consideration, that Your
                            Excellency will be induced to consent to his final Exchange against either of the Lieutenant Colonels Porterfield or Du
                            Buisson, or if this proposal should not be accepted of, that you will grant him an extension of Parole to go to Europe and
                            a similar indulgence will be given to Lieutenant Colonel Du Buisson—Major of Brigade Hay may be exchanged for any American
                            Captain a prisoner in the Southern District you Shall please to name, and so on to the rest according to Rank or Tariff
                            which may be adjusted by the Commissaries Skinner and Loring. I will request an immediate answer to this as possibly the
                            business may be settled during Mr Skinner’s residence here. I am, Sir, Your Excellency’s most obedient humble Servant
                        
                            W. Phillips
                        
                    